Citation Nr: 0402915	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability 
as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the above claim.  The RO in Los 
Angeles, California, currently has jurisdiction over the 
case.

The claim that is before the Board is one for service 
connection for a left knee disorder as secondary to a 
service-connected right knee disorder.  The issue of 
entitlement to service connection for a left knee disorder on 
a direct basis was also denied by the RO in January 2002; but 
the veteran did not initiate and perfect an appeal as to this 
issue.  Instead, it is clear from his statements that he 
desires appellate review of a claim seeking entitlement to 
service connection for a left knee disorder as secondary to a 
service-connected right knee disorder.  He expressed 
disagreement only with the denial of the claim on a secondary 
basis in his substantive appeal.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Although the existing medical evidence reflects a current 
left knee disorder, the evidence does not indicate whether 
the service-connected right knee disability has proximately 
caused or aggravated the left knee disability.  The RO 
provided the veteran a VA orthopedic examination in June 
2001, but that examination focused on the degree of 
disability of the service-connected right knee.  The examiner 
did not provide an opinion on whether there was a causal 
relationship, including aggravation, of the left knee 
disability by the right knee disability.  For that reason, a 
remand for an additional examination and medical opinion is 
required.

Accordingly, to ensure full compliance with duty to assist 
requirements, as set forth in the VCAA, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all duty to notify 
obligations, concerning a claim for 
service connection for a left knee 
disorder on a secondary basis, have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
any applicable legal precedent.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims file and a separate copy of this 
Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed.  Any further 
indicated special studies must be 
conducted.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any currently 
diagnosed left knee disorder was either 
(a) caused by or (b) aggravated by the 
veteran's service-connected right knee 
disorder.  It is requested that the 
examiner discuss the prior medical 
evidence in detail.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion. 

3.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

